DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2022 has been entered.
Claims 2, 11, 14-17, 26-31 and 35-39 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claims 2, 11, 14-17, 26-31 and 35-39 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s arguments in the Response of 5 April 2022.
The pending obviousness and obviousness-type double patenting rejections have been modified (with the addition of Dimarino) to provide an explicit teaching for the use of MSCs to treat a “disease, disorder or medical condition manifesting as inflamed and/or damaged tissue” (which is implied by the teachings of the ‘585 Patent relating to increasing the engraftment of stem cells in a subject suffering from an inflammatory condition).

Response to Arguments
Applicant's arguments filed 5 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that the ‘585 Patent teaches increasing the engraftment potential of a cell population by contacting the cells with an immobilized selectin polypeptide to select for cells having affinity for such polypeptide (as opposed to treating the cells ex vivo with a glycosyltransferase to increase HCELL expression).  This is not persuasive because the contacting of cells with an immobilized selectin polypeptide as cited by Applicant is only one of several methods taught by the ‘585 Patent for increasing the engraftment potential of cells, and said methods specifically include treating the cells ex vivo with a glycosyltransferase which increases HCELL expression and/or activity (col. 2, lines 34-47; col. 19, line 35 to col. 20, line 50).  Thankamony further teaches modifying MSCs ex vivo with a glycosyltransferase to increase HCELL expression in a similar manner as taught by the ‘585 Patent (Thankamony, p. 2263 under Fucosylation Reaction).  The ‘585 Patent further teaches administering the cells with increased HCELL expression/activity to subjects with inflammatory conditions such as rheumatoid arthritis and other conditions  (i.e. conditions that manifest as inflamed and/or damaged tissues) (col. 21, lines 45-62).  
Applicant further argues that the cited combination fails to teach “wherein said population of MSCs exhibits enhanced localization and/or colonization within the inflamed and/or damaged tissue relative to a native population of MSCs”.  This is not persuasive because the instant specification discloses that E-selectin is "prominently expressed on endothelial beds at all sites of inflammation - both acute and chronic types - regardless of whether it is induced by direct tissue injury [or other causes]" (Spec., [0008]).  The specification further discloses that cells bearing E-selectin ligands are recruited to acute and chronic inflammatory sites by the presence of E-selectin at such sites (Spec., [0009]).  Moreover, the ‘585 Patent and Thankamony teach that the enhanced HCELL expression results in the cells having increased engraftment/TEM (i.e. colonization) relative to native cells (‘585 Patent, col. 2, lines 42-54; col. 20, line 30 to col. 21, line 62; Thankamony, p. 2258, Abstract and first 3 ¶; also, p. 2262, last ¶ to p. 2263, 1st ¶ (“owing to prominent display of E-selectin on vascular endothelium at sites of inflammation, the capability to specifically enforce expression of the step 1 effector HCELL to engage E-selectin would markedly amplify trafficking of hMSCs to injury sites.”)).  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in administering MSCs with increased HCELL expression to treat a condition manifesting as inflamed and/or damaged tissue in a manner wherein the MSCs exhibit “enhanced localization and/or colonization within the inflamed and/or damaged tissue relative to a native population of MSCs” (note that native MSCs do not express HCELL).
Applicant further argues that portions of the specification disclosing the use of modified MSCs to treat diabetes constitute unexpected results.  This is not persuasive because Applicant has not met the requisite burden for establishing unexpected results.  Applicant bears the burden of producing objective evidence establishing that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)). Such evidence must be factually supported by an appropriate affidavit or declaration to be of probative value (MPEP 716.01 (a)). The arguments of counsel cannot take the place of evidence in the record (MPEP 716.01 (a)).  Moreover, any unexpected results must be commensurate in scope with the claims the evidence is offered to support (MPEP 716.02(d)).  Applicant's response does not include any objective evidence supported by an appropriate affidavit or declaration and consists entirely of unsupported arguments of counsel. The response therefore does not provide a proper basis for establishing that the differences in results asserted by Applicant are in fact unexpected and unobvious and of both statistical and practical significance, as is required to overcome a prima facie case of obviousness.  Moreover, the results pointed to by Applicant relate to the treatment of a specific condition (diabetes) which is not commensurate in scope with the claims which encompass any “disease, disorder or medical condition manifesting as inflamed and/or damaged tissue”.
Applicant further argues that the obviousness-type double patenting rejections should be withdrawn for the same reasons as the obviousness rejections.  This is not persuasive for the reasons set forth above pertaining to the obviousness rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 15, 26-31, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent 7875585 to Sackstein (the ‘585 Patent; cited in IDS of 18 June 2020) in view of DiMarino et al., Frontiers in immunology (2013): 201 and Thankamony et al., Proceedings of the National Academy of Sciences 108.6 (2011): 2258-2263.
The ‘585 Patent teaches a method for increasing the engraftment potential of stem cells in a subject, comprising administering to a subject (e.g., a human subject) a population of cells which have been treated to increase cell surface expression of HCELL (such that the cells express HCELL at a level that exceeds the level of expression of a native (i.e. untreated) population of the cells), wherein the cells can be administered to a subject having a variety of injuries/conditions including, e.g., inflammatory disorders, hematopoietic disorders and cancers (entire doc, including col. 1, line 44 to col. 3, line 51; col. 18, line 14 to col. 26, line 67).  The method can include treating the cells ex vivo with a glycosyltransferase effective to increase HCELL expression on the cells (by glycosylating CD44 cell surface receptors) (col. 2, lines 34-47; col. 19, line 35 to col. 20, line 50), and the cells so treated can be administered to a subject having an inflammatory condition such as rheumatoid arthritis or cancer (i.e. conditions that manifest as inflamed and/or damaged tissues) (col. 21, lines 45-62).  HCELL is a glycosylated form of CD44, and is an E-selectin ligand and an L-selectin ligand (col. 1, lines 60-62; col. 6, lines 34-46).  The ‘585 Patent teaches that the cells can be any type of stem cells (col. 2, lines 28-33; col. 18, lines 15-19).
Claims 2, 11, 15, 26-31, 35, 38 and 39 differ from the ‘585 Patent in that: the method is for treating a disease, disorder or medical condition manifesting as inflamed and/or damaged tissue; and the stem cells are mesenchymal stem cells (MSCs).
Dimarino teaches that MSCs are useful for treating a variety of conditions, including inflammatory conditions/tissue injuries (i.e. conditions that manifest as inflamed and/or damaged tissues) and autoimmune disorders such as lupus, asthma and multiple sclerosis (MS) (p. 1-2, under TISSUE REGENERATION AND WOUND REPAIR; p. 4, under LUPUS to p. 5, under MULTIPLE SCLEROSIS).  Dimarino teaches that MSCs facilitate healing at sites of inflammation/injury by promoting angiogenesis, regeneration, remodeling, immunomodulation and cellular recruitment (p. 1-2, under TISSUE REGENERATION AND WOUND REPAIR).
Thankamony teaches that MSCs are known to have therapeutic activity in a range of conditions, including skeletal diseases, myocardial injury and immunologic disorders, but that the therapeutic potential of MSCs is limited by the absence of adhesion receptors on human MSCs which mediate transepithelial migration (TEM) which allows systemically administered cells to migrate from blood vessels into sites of tissue injury (p. 2258, Abstract and first 3 ¶).  Thankamony further teaches that these limitations can be overcome by modifying MSCs ex vivo with a glycosyltransferase to express HCELL ligand, which allows the modified MSCs to display robust TEM (p. 2258, 3rd ¶; also, p. 2262-2263, last ¶: HCELL expression “should promote cellular delivery to any site of tissue damage”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of the ‘585 Patent to increase the engraftment of stem cells in a subject by administering stem cells which have been treated ex vivo to enhance HCELL expression wherein the stem cells are MSCs as taught by Thankamony and the MSCs are used to treat a condition manifesting as inflamed and/or damaged tissue as taught by Dimarino because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to use MSCs in the method of the ‘585 Patent to treat a condition manifesting as inflamed and/or damaged tissue because Thankamony and Dimarino teach that MSCs have therapeutic potential in a wide range of conditions and act to facilitate healing at sites of tissue injury/inflammation.  Using MSCs in the method of the ‘585 Patent to treat a condition manifesting as inflamed and/or damaged tissue would have led to predictable results with a reasonable expectation of success because the ‘585 Patent teaches that the cells can be any stem cells, and because Thankamony teaches that MSCs modified in the manner taught by the ‘585 Patent have the intended effect of undergoing robust TEM which allows systemically administered cells to migrate from blood vessels into sites of tissue injury.  Moreover, the ‘585 Patent teaches enhancing engraftment of the modified stem cells in subjects suffering from inflammatory disorders, and Dimarino teaches that MSCs can be used to treat such inflammatory conditions.
Regarding the recitation in claim 2 that "said cell administration occurs coincident with E-selectin expression on endothelial cells within the target tissue and/or coincident with accumulation of leukocytes within the target tissue", the instant specification discloses that E-selectin is "prominently expressed on endothelial beds at all sites of inflammation - both acute and chronic types - regardless of whether it is induced by direct tissue injury [or other causes]" (Spec., [0008]).  The specification further discloses that E-selectin binds to surface ligands natively present on the surface of leukocytes and that leukocytes "are thus found at acute and chronic inflammatory sites, recruited by vascular E-selectin to such inflammatory sites" (Spec., [0009]).  Thus, administering MSCs expressing HCELL to a subject suffering from, e.g., cancer, diabetes or myocardial infarction according to the cited combination would occur "coincident with E-selectin expression on endothelial cells within the target tissue" and "coincident with accumulation of leukocytes within the target tissue" as recited in the claims.
Regarding the recitation in claim 2 that “said population exhibits enhanced localization and/or colonization within the inflamed and/or damaged tissue relative to a native population of the cells”, the instant specification discloses that E-selectin is "prominently expressed on endothelial beds at all sites of inflammation - both acute and chronic types - regardless of whether it is induced by direct tissue injury [or other causes]" (Spec., [0008]).  The specification further discloses that cells bearing E-selectin ligands are recruited to acute and chronic inflammatory sites by the presence of E-selectin at such sites (Spec., [0009]).  Moreover, the ‘585 Patent and Thankamony teach that the enhanced HCELL expression results in the cells having increased engraftment/TEM (i.e. colonization) relative to native cells (‘585 Patent, col. 2, lines 42-54; col. 20, line 30 to col. 21, line 62; Thankamony, p. 2258, Abstract and first 3 ¶; also, p. 2262, last ¶ to p. 2263, 1st ¶ (“owing to prominent display of E-selectin on vascular endothelium at sites of inflammation, the capability to specifically enforce expression of the step 1 effector HCELL to engage E-selectin would markedly amplify trafficking of hMSCs to injury sites.”)).  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in administering MSCs with increased HCELL expression to treat a condition manifesting as inflamed and/or damaged tissue in a manner wherein the MSCs exhibit “enhanced localization and/or colonization within the inflamed and/or damaged tissue relative to a native population of MSCs” (note that native MSCs do not express HCELL).
Regarding claim 11, the instant specification states that leukocytes recruited to sites of inflammation/tissue damage display L-selectin (Spec., [0003], [0009]), and thus administering cells expressing HCELL to a subject suffering from, e.g., cancer, diabetes or myocardial infarction according to the cited combination would occur “coincident with … infiltrates of leukocytes bearing L-selectin within the target tissue”.
Regarding claim 35, Dimarino teaches use of MSCs to treat direct tissue injuries as well as autoimmune conditions (p. 1-2, under TISSUE REGENERATION AND WOUND REPAIR; p. 4, under LUPUS to p. 5, under MULTIPLE SCLEROSIS).

Claims 14, 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the ‘585 Patent in view of Dimarino and Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, further in view of Glenn et al., World journal of stem cells 6.5 (2014): 526.
Claims 14, 16 and 37 differ from the combination of the ‘585 Patent in view of Dimarino and Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, in that: an immunomodulatory effect is achieved by colonization within inflamed/damaged tissue; an enhanced host defense/immune response is achieved by colonization within inflamed/damaged tissue; and the disease being treated is multiple sclerosis.
Glenn teaches that mesenchymal stem cells (MSCs) can have immunomodulatory effects that can be immunosuppressive or immunogenic, and that MSCs can be useful as immunosuppressive agents to treat autoimmune diseases such as multiple sclerosis (entire doc, including under Abstract; MSCS AND IMMUNOSUPPRESSION; and MSCS AND IMMUNOGENICITY; Table 1 and THERAPEUTIC CONSIDERATIONS AND CONCLUSIONS). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of the combination of the ‘585 Patent in view of Dimarino and Thankamony to treat a condition treatable with stem cells by administering MSCs which have been treated ex vivo to enhance HCELL expression wherein the method involves administering the MSCs to treat a condition described by Glenn, such as MS, in which the MSCs have an immunomodulatory effect (which can include an immunosuppressive effect and/or an immunogenic (i.e. enhanced host defense/immune response effect)) because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to treat a condition such as MS by administering MSCs to achieve an immunomodulatory effect as taught by Glenn wherein the MSCs are modified to enhance HCELL expression in order to enhance the engraftment and/or regenerative effect of the stem cells as taught by the ‘585 Patent and Thankamony. Treating a condition such as MS by administering MSCs to achieve an immunomodulatory effect as taught by Glenn wherein the MSCs are modified to enhance HCELL expression as taught by the ‘585 Patent and Thankamony would have led to predictable results with a reasonable expectation of success because the ‘585 Patent and Thankamony teach a general method of increasing the engraftment of stem cells in a subject and the mechanism by which engraftment is enhanced (increased HCELL expression, leading to increased cell migration) would be widely applicable to any condition treatable with MSCs (the instant specification evidences that E-selectin is prominently displayed on sites of inflammation associated with a wide range of conditions including MS (Spec., [0008])). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the ‘585 Patent in view of Dimarino and Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, further in view of Dai et al., Cancer letters 305.1 (2011): 8-20.
Claim 17 differs from the combination of the ‘585 Patent in view of Dimarino and Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, in that: an anti-malignancy effect is achieved by colonization within a tumor/malignant site.
Dai is a review article teaching various uses of MSCs in cancer therapy (entire doc, including under 3. The interaction of MSC and cancer; and 4. Dual-targeted anti-tumor effect of engineered MSCs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of the combination of the ‘585 Patent in view of Dimarino and Thankamony to treat a condition treatable with stem cells by administering MSCs which have been treated ex vivo to enhance HCELL expression wherein the condition is cancer (wherein the MSCs produce an anti-malignancy effect) because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to treat cancer by administering MSCs to achieve an anticancer effect as taught by Dai wherein the MSCs are modified to enhance HCELL expression in order to enhance the engraftment and/or therapeutic effect of the MSCs as taught by the ‘585 Patent and Thankamony (e.g., particularly for systemically administered MSCs). Treating cancer by administering MSCs to achieve an anti-malignancy effect as taught by Dai wherein the MSCs are modified to enhance HCELL expression as taught by the ‘585 Patent and Thankamony would have led to predictable results with a reasonable expectation of success because the ‘585 Patent and Thankamony teach a general method of increasing the engraftment of stem cells in a subject and the mechanism by which engraftment is enhanced (increased HCELL expression, leading to increased cell migration) would be widely applicable to any condition treatable with MSCs (the instant specification evidences that E-selectin is prominently displayed on sites of inflammation associated with a wide range of conditions including cancer (Spec., [0008])).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the ‘585 Patent in view of Dimarino and Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, further in view of Fiorina et al., The Journal of Immunology 183.2 (2009): 993-1004..
Claim 36 differs from the combination of the ‘585 Patent in view of Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, in that: the disease being treated is diabetes.
Fiorina teaches that administration of MSCs from healthy individuals delays the onset of type I diabetes in animal models, and that such findings provide support for developing MSCs as a clinical therapy for type I diabetes in humans (entire doc, including Abstract; Discussion).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of the combination of the ‘585 Patent in view of Dimarino and Thankamony to treat a condition treatable with stem cells by administering MSCs which have been treated ex vivo to enhance HCELL expression wherein the condition is diabetes because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to treat diabetes by administering MSCs modified to enhance HCELL expression in order to enhance the engraftment and/or therapeutic effect of the MSCs as taught by the ‘585 Patent and Thankamony (e.g., particularly for systemically administered MSCs). Treating diabetes by administering MSCs modified to enhance HCELL expression as taught by the ‘585 Patent and Thankamony would have led to predictable results with a reasonable expectation of success because Fiorina teaches that MSCs show promise as a therapeutic for type I diabetes, and the ‘585 Patent and Thankamony teach a general method of increasing the engraftment of stem cells that would be applicable to any method in which MSCs are administered therapeutically (the instant specification evidences that E-selectin is prominently displayed on sites of inflammation associated with a wide range of conditions including diabetes (Spec., [0008])).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11, 14-17, 26-31 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,998,740 optionally in view of US Patent 7,875,585 to Sackstein, Dimarino, Thankamony, Glenn, Pai and/or Fiorina (as applied above). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '740 Patent teaches a method of administering to a subject a population of stem cells (HSC) which have been treated to increase cell surface expression of HCELL (such that the cells express HCELL at a level that exceeds the level of expression of a native (i.e. untreated) population of the cells) wherein the cells are administered to treat, e.g., a direct tissue injury (i.e. a disease manifesting as inflamed or damaged tissue), and the instant specification evidences that such administration would occur "coincident with E-selectin expression on endothelial cells within the target tissue" and "coincident with accumulation of leukocytes within the target tissue" (see 103 rejection, above).  Moreover, Thankamony teaches that MSCs can be treated to enhance HCELL expression, and the ‘585 Patent, Glenn, Pai and/or Fiorina teaches that such cells can be used to treat additional inflammatory conditions, such as diabetes, cancer and MS (see above).
Claims 2, 11, 14-17, 26-31 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over i) claims 1-8 of U.S. Patent No. 9,914,913; ii) claims 1-16 of U.S. Patent No. 9,523,078; iii) claims 1-27 of U.S. Patent No. 8,728,810; iv) claims 21-51 of U.S. Patent No. 8,084,236; and v) claims 1-9 of US Patent No. 10370642, each optionally in view of US Patent 7,875,585 to Sackstein and/or Dimarino, Thankamony, Glenn, Pai and/or Fiorina (as applied above).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘913, ‘078, ‘810 and ‘236 Patents teach methods for forming therapeutic cells such as stem cells with enhanced homing/engraftment capability by treating the cells ex vivo with a glycosyltransferase effective to increase HCELL expression by the cells, and Thankamony teaches that MSCs can be treated to enhance HCELL expression in the same manner.  Moreover, the ‘740 Patent, the ‘585 Patent, Glenn, Pai and/or Fiorina teaches that such cells are useful for treating direct tissue injury, cancer, diabetes and MS as set forth in the instant claims (see 103 rejection, above).
Claims 1, 11, 15, 32, 35, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-71 of copending Application No. 16303185 optionally in view of US Patent 7,875,585 to Sackstein, Dimarino, Thankamony, Glenn, Pai and/or Fiorina.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘185 Application teach methods of forming therapeutic cells (such as MSCs) with enhanced homing/engraftment capability by treating the cells ex vivo with a glycosyltransferase effective to increase HCELL expression (via culturing the cell with a nucleic acid encoding such glycosyltransferase under conditions suitable for expression of the nucleic acid), and the ‘740 Patent, the ‘585 Patent, Glenn, Pai and/or Fiorina teaches that such cells are useful for treating direct tissue injury, cancer, diabetes and MS as set forth in the instant claims (see 103 rejection, above). 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657